        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

JOHNNY JACKSON                             )
                                           )
      Plaintiff,                           )
                                           )            CIVIL ACTION
v.                                         )
                                           )      FILE NO. _________________
WALGREEN OSHKOSH, INC.,                    )
and ZURICH AMERICAN                        )
INSURANCE COMPANY,                         )       JURY TRIAL DEMANDED
                                           )
      Defendants.                          )

                                    COMPLAINT

      COMES NOW Plaintiff, Johnny Jackson, and makes and files this

Complaint against Defendant Walgreen Oshkosh, Inc., and Zurich American

Insurance Company, as follows:

                          PARTIES AND JURISDICTION

                                           1.

      Plaintiff Johnny Jackson (hereinafter “Plaintiff”), resides at 709 West Town

Avenue, Cordele, Crisp County, Georgia, 31015, is a resident and citizen of the

State of Georgia, and is subject to the jurisdiction of this Court.




                                           1
        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 2 of 12




                                           2.

      Defendant Walgreen Oshkosh, Inc. (hereinafter Defendant “Walgreen”), is a

foreign profit corporation existing under the laws of the State of Wisconsin, with

its principal office address in Illinois, is authorized to transact business in the State

of Georgia, and is subject to the jurisdiction of this Court. Defendant Walgreen

may be served by delivering a copy of the summons and Complaint on its

registered agent for service, Corporation Service Company, 40 Technology

Parkway South, No. 300, Norcross, Gwinnett County, Georgia, 30092.

                                           3.

      Defendant Zurich American Insurance Company (hereinafter Defendant

“Zurich”), is a foreign insurance company existing under the laws of the State of

New York, with its principal office address in Illinois, is authorized to transact

business in the State of Georgia, and is subject to the jurisdiction of this Court.

Defendant Zurich may be served by delivering a copy of the summons and

Complaint on its registered agent for service, Corporation Service Company, 40

Technology Parkway South, No. 300, Norcross, Gwinnett County, Georgia, 30092.

                                           4.

      Complete diversity exists between the parties and the amount in controversy

exceeds $75,000.00.

                                            2
        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 3 of 12




                                            5.

       Jurisdiction is appropriate pursuant to 28 U.S.C. § 1332, and venue is proper

in this Court.

                       GENERAL ALLEGATIONS OF FACT

                                            6.

       Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 5 above as if they were fully restated.



                                            7.

       On or around May 25, 2018, Plaintiff was driving a tractor-trailer westbound

in the right lane of Interstate 70 in Boone County, Missouri.

                                            8.

       At the same time, Douglas Parkhurst, who was also driving a tractor-trailer,

was also travelling westbound in the right lane of Interstate 70 and was

immediately behind Plaintiff.

                                            9.

       When Plaintiff’s vehicle began to slow Douglas Parkhurst’s tractor-trailer

struck the rear of the trailer on Plaintiff’s vehicle.




                                            3
        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 4 of 12




                                          10.

      As a result of the collision, Plaintiff suffered serious physical injuries.

                                          11.

      At all times relevant to this Complaint, Douglas Parkhurst was an agent

and/or employee of Defendant Walgreen.

                                          12.

      At all times relevant to this Complaint, Douglas Parkhurst was acting under

the course and scope of his employment with Defendant Walgreen.

                                          13.

      At all times relevant to this Complaint the tractor-trailer Douglas Parkhurst

was operating was owned and/or controlled by Defendant Walgreen.

                                          14.

      At all times relevant to this Complaint, the tractor-trailer Douglas Parkhurst

was operating was used to move goods for profit and Defendant Walgreen was

engaged in the transportation of property as a common or contract carrier.

                                          15.

      At all times relevant to this Complaint, Defendant Zurich was the insurance

carrier for Defendant Walgreen.




                                           4
           Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 5 of 12




                                          16.

      As a proximate and foreseeable result of the aforementioned accident,

Plaintiff sustained serious injuries.

                                          17.

      The aforementioned accident was directly and proximately caused by the

negligence of Douglas Parkhurst and Defendant Walgreen.

                              COUNT 1: NEGLIGENCE

                                          18.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 17 above as if they were fully restated.

                                          19.

      At all times relevant to this Complaint, Douglas Parkhurst had a duty to

exercise ordinary care by operating his tractor-trailer in a reasonable and prudent

fashion.

                                          20.

      On May 25, 2018, Douglas Parkhurst breached the aforementioned duty and

was negligent by:

            a) Following too closely;

            b) Failing to keep a proper lookout;

                                           5
        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 6 of 12




            c) Failing to make a timely and proper application of his brakes;

            d) Failing to sound or signal a warning; and

            e) Failing to exercise due care.

     COUNT II: VICARIOUS LIABILITY OF DEFENDANT WALGREEN

                                           21.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 20 above as if they were fully restated.

                                           22.

      At all times relevant to this Complaint, Douglas Parkhurst was the employee

and/or agent of Defendant Walgreen.

                                           23.

      At all times relevant to this Complaint, Douglas Parkhurst was acting within

the scope of his employment or agency relationship with Defendant Walgreen.

                                           24.

      Defendant Walgreen is liable to Plaintiff for all damages sustained as a

result of the negligence of Defendant Heard under the theory of respondeat

superior.




                                               6
        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 7 of 12




             COUNT III: NEGLIGENCE OF DEFENDANT WALGREEN

                                          25.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 24 above as if they were fully restated.

                                          26.

      Under Federal and State law, Defendant Walgreen is required to investigate

into the knowledge, experience, and past safety record of all of its employees

whom operate motor vehicles as employees and/or agents of Defendant Walgreen.

                                          27.

      Defendant Walgreen negligently failed to follow the Federal and State

regulations regarding the hiring and retention of employee and/or agent Douglas

Parkhurst.

                                          28.

      Further, Defendant Walgreen had actual knowledge that Douglas Parkhurst

lacked the ability to safely operate a tow truck on or before May 25, 2018.

                                          29.

      As a result of the aforementioned knowledge, Defendant Walgreen had a

duty not to entrust a tractor-trailer to Douglas Parkhurst.




                                           7
        Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 8 of 12




                                         30.

      On or before May 18, 2018, Defendant Walgreen breached the

aforementioned duty by entrusting the tractor-trailer to Douglas Parkhurst.

              COUNT IV: LIABILITY OF DEFENDANT ZURICH

                                         31.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 30 above as if they were fully restated.

                                         32.

      Defendant Walgreen was, at all times relevant to this Complaint, a common

or contract carrier under Federal Law and Georgia Law.

                                         33.

      Defendant Zurich was, at all times relevant to this Complaint, the insurance

provider for Defendant Walgreen.

                                         34.

      As the insurance provider for Defendant All Georgia, Defendant EMC is

directly actionable by Plaintiff for the damages Plaintiff sustained in the incident

that gives rise to this Complaint.




                                          8
          Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 9 of 12




                              DAMAGES OF PLAINTIFF

                                            35.

         Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 34 above as if they were fully restated.

                                            36.

         As a direct and proximate result of the negligence of Douglas Parkhurst and

Defendant Walgreen, Plaintiff sustained personal injuries that required medical

treatment and resulted in necessary medical expenses in excess of $75,000.00

                                            37.

         Further, and as a direct and proximate result of the negligence of Douglas

Parkhurst and Defendant Walgreen, Plaintiff suffered lost wages in excess of

$1.00.

                                            38.

         Plaintiff also shows that, as a direct and proximate result of the injuries

directly and proximately caused by the negligence of Douglas Parkhurst and

Defendant Walgreen, Plaintiff has experienced pain and suffering and a great

limitation of movement, and, so far as he now knows, he will always suffer from

said injuries.




                                             9
       Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 10 of 12




                                        40.

      The Plaintiff is entitled to recover damages from the Defendant necessary

expenses incurred pursuant to O.C.G.A. § 51-12-7.

                                        41.

      Plaintiff is entitled to recover from Defendant special damages for medical

expenses to the extent permitted by law, all of which will be specifically pled by an

appropriate amendment to this Complaint.

                                        42.

      In addition to the aforementioned damages, Plaintiff has suffered and will

incur the following damages:

         a) Mental anguish;

         b) Loss of capacity for the enjoyment of life;

         c) Incidental expenses;

         d) Travel expenses for seeking medical treatment;

         e) Permanent injury.

                                        44.

WHEREFORE, Plaintiff prays:

         a) That he have a trial by a jury;

         b) That summons be issued as required by law;

                                         10
Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 11 of 12




  c) That he have a judgment against Defendants for the amount of his

     medical expenses to date, and those expenses to be reasonably

     incurred in the future;

  d) That he have judgment against Defendants for his bodily injuries and

     pain and suffering in an amount to be determined by a jury to be

     adequate and just;

  e) That he have a judgment against Defendants for compensatory,

     general, specific, incidental, economic, non-economic, consequential,

     punitive and/or other damages permitted by law.

  f) That all cost of this action be assessed against Defendants; and

  g) That the Court grant such other and further relief as is deemed

     appropriate.



           [SIGNATURE ON THE FOLLOWING PAGE]




                                 11
      Case 1:20-cv-02244-LMM Document 1 Filed 05/26/20 Page 12 of 12




     Respectfully submitted, this 30th day of April, 2020.



                                                        /s/ David Dozier
                                                        David Dozier
                                                        Georgia Bar No. 228898
                                                        david@dozierlaw.com
                                                        Attorney for Plaintiff


DOZIER LAW FIRM, LLC
327 Third Street
P.O. Box 13
Macon, Georgia 31202-0013
(478) 742-8441




                                       12
